Case 7:19-mj-01994 Document 1 Filed on 08/23/19 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT — SehemBpeetss2s

for the

 

 

we AUG 23 2018
Southern District of Texas "
United States of America ) David J. Bradley, Claris
v. )
Diana VILLARREAL-Rodriguez, YOB: 1989, Mx isi‘)Ss« aso. M-19-19.V4 MA
Aymme FLORES-Torres, YOB: 1997, MX )
Pablo PALOMARES-Pacheco, YOB: 1994, MX )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 22, 2019 in the county of __ Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section — _ Offense Description
Title 21 U.S.C. Section 841(a) Possession with the intent to distribute 4.4 kilograms of cocaine, a Schedule
{| Controlled Substance.
Title 21 U.S.C. Section 846 Conspiracy to possess with the intent to distribute 4.4 kilograms of cocaine, a

Schedule If Controlled Substance.

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

 

 

Complainant's signature

DEA special Agent Victor Chica

 

AXppeos é a by Amy L. G resin pti . 8/73 114 Printed name and title
Sworn to before me and signed in my presente.

Date: 08/23/2019 23 f nu fie & Om

Judge’s signature

 

City and state: McAllen, Texas | U.S. Magistrate Judge Peter E. A
: Printed name and title
Case 7:19-mj-01994 Document 1 Filed on 08/23/19 in TXSD Page 2 of 3

Attachment A

During the month of August 2019, Drug Enforcement Administration (DEA) Special Agent (SA) Victor Chica.
received information from Border Patrol! agents (USBP) indicating Diana VILLARREAL-Rodriguez is a

Mexican national who transports narcotics from the Rio Grande Valley area of Texas to northern cities of
the United States.

On August 21, 2019, DEA and USBP agents learned that Diana VILLARREAL-Rodriguez and another female
named Aymme TORRES-Flores crossed on foot into Brownsville, Texas through the Customs and Border
Protection (CBP) Brownsville & Matamoros Port of Entry. DEA and USBP agents established surveillance
at the Port of Entry and followed Diana VILLARREAL-Rodriguez and Aymme TORRES-Flores. During
surveillance, agents observed VILLARREAL-Rodriguez driving a Cadillac CTS sedan bearing Texas license
plate JXX6190 in the Brownsville area (TORRES-Flores was the passenger). At nighttime, VILLAREAL-

Rodriguez and TORRES-Flores went to Motel 6 located at 2255 North Expressway, Brownsville, Texas, and
spent the night.

On August 22, 2019, agents continued surveillance on VILLARREAL-Rodriguez and TORRES-Flores. During
the morning hours, VILLARREAL-Rodriguez and TORRES-Flores checked out of the Motel 6 and left the
premises in the Cadillac sedan (VILLARREAL-Rodriguez drove the vehicle). Several hours later, VILLARREAL-
Rodriguez and TORRES-Flores traveled to a Walmart located at 3500 W Alton Gloor, Brownsville, Texas,
and VILLARREAL-Rodriguez parked next to a tan Honda Pilot bearing Texas license plate LXL4619.
VILLARREAL-Rodriguez and TORRES-Flores then met with a male later identified as Pablo PALOMARES-
Pacheco and walked inside the Walmart. In the afternoon hours, VILLARREAL-Rodriguez and TORRES-
Flores entered the Honda Pilot, VILLARREAL-Rodriguez being the driver, and PALOMARES-Pacheco

entered the Cadillac sedan. Subsequently, both vehicles drove away from the Walmart traveling in
tandem.

Several minutes later, officers from the Brownsville Police Department (BPD) conducted traffic stops on
both vehicles for traffic infractions. During the traffic stop, BPD Officer Marco Huerta deployed a K-9 and
conducted an open air sniff of the Honda Pilot driven by VILLARREAL-Rodriguez and received a positive
alert for the presence of narcotics. BPD Officer David Schaelchlin deployed a K-9 and conducted an open
air sniff of the Cadillac sedan driven by PALOMARES-Pacheco and received a positive alert for the presence
of narcotics.

VILLARREAL-Rodriguez, TORRES-Flores, and PALOMARES-Pacheco consented to go to the BPD station for
an interview. The Honda SUV and the Cadillac sedan were transported to a BPD facility for further
inspection. During a search of the Honda SUV, agents found an aftermarket compartment under the rear
passenger seats which contained four (4) bundles that field tested positive for cocaine. The total weight
of the suspected cocaine is 4.4 kilograms.

BPD investigators read VILLARREAL-Rodriguez and TORRES-Flores Miranda Rights in the Spanish language;
VILLARREAL-Rodriguez and TORRES-Flores stated they understood her rights and agreed to speak to the
investigators. During separate interviews, VILLARREAL-Rodriguez and TORRES-Flores admitted they
crossed into the United States to transport narcotics for monetary gain.
Case 7:19-mj-01994 Document 1 Filed on 08/23/19 in TXSD Page 3 of 3

BPD investigators read PALOMARES-Pacheco his Miranda Rights in the Spanish language. PALOMARES-
Pacheco stated he understood his rights and agreed to speak to the investigators. PALOMARES-Pacheco
stated he crossed from Mexico into the United States with the intent to load the Honda SUV and the
Cadillac sedan with kilograms of cocaine.
